DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of the species election requirement in the reply filed on July 12, 2021 is acknowledged.  The traversal is on the ground(s) that the “species are not structurally unique from one another and are not independent or distinct” and that the claims do not have mutually exclusive characteristics.”  This argument is found to be persuasive. The requirement is therefore deemed improper and is therefore WITHDRAWN.  The claims provisionally withdrawn in the reply with the traversed election/restriction have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driving component is a rotating component, a lever switch, or a rocker type switch (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to under 37 CFR 1.83(a) because they fail to show the proper displacement of the locking component 42 when the driving component 41 is depressed as described in the specification.  Particularly, Fig. 5B depicts the driving component 41 fully engaged with the locking component 42, such that their inclined surfaces are “bottomed out” against each other whereby the locking component could not pivot any further rearward (compare to Fig. 5C showing the driving elements disengaged with the locking component in a locked position).  However, this Figure also shows the notch 421 of the locking component still fully engaged with the engaging portion 441 resulting in the joint still being locked.  This Figure, therefore, depicts a configuration/position that runs contrary to the rest of the disclosure resulting in confusion as to how the applicant’s device operates.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). It appears that moving engaging portion 441 slightly to the right to be outside the notch 421 would present the joint in the intended structural relationship.
Lastly, the drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate two different elements in Figs. 9-10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, this claim recites the limitation "the child carrier being for providing a releasing force.”  This combination of terms leads to confusion as to the relationship between the child carrier and the releasing force.  Does the child carrier providing the releasing force? Does the presence of the child carrier somehow otherwise cause/allow the releasing force?  Claims 2-44 are rejected as being dependent on base claim 1.

	 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-31, 33-36, 40-42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (GB 2544377, applicant submitted).
Regarding claim 1, 7, 31, Li discloses a baby stroller comprising: 
a stroller frame (10), the stroller frame comprising a locking component (40, 43) for restraining a folding action of the stroller frame; and 
a child carrier (20) disposed on the stroller frame, the child carrier being able to be 10positioned or pivot relative to the stroller frame (see e.g., Figs. 1 and 2 showing the carrier being positioned relative to the stroller frame), the child carrier being for providing a releasing force to the locking component to allow the folding action of the stroller frame during a pivotal movement of the child carrier relative to the stroller frame (see e.g., bottom of page 14 describing the pivoting of the folding seat resulting in the frame being unlocked to allow for the frame to collapse).
Regarding claims 2-3, Li discloses that the frame includes a front support (12), a handle support (11) and a rear support (13) wherein the joint/locking component (40, 43) is disposed between the handle and front support.
Regarding claim 4, Li discloses that the locking/engaging component (43) operates to abuttingly engage adjacent complementary walls (e.g., slots/teeth 412) which reads upon a reasonably broad interpretation of at least the term “latch component.”
Regarding claims 5-6, Li discloses a resilient component (44) that biases the locking component (43) toward the locked position and that the locking component comprises an anchoring component (e.g., outer walls 412) that define an accommodating space (411) for engaging the locking component in the locked position.
Regarding claim 8, Li discloses a connecting component (52’) disposed between the carrier and the locking component and which drives the locking component (via element 51) to the unlocked position when the carrier rotates relative to the frame (see e.g., first full paragraph of page 20).
Regarding claims 9-15, Li discloses the frame including a releasing portion (40, generally) on a surface of the frame and corresponding to the locking component (43) and for receiving/transmitting the releasing force to drive the locking component (see e.g., Figs. 8-9 showing the transmission of the releasing force to the locking component).  A linking element (45) is positioned between the locking component (43) and the driving component (51). A driving slanted surfaced (514) is formed on the driving component (51, 51’) through which the movement of the seat/carrier drives the driving component (see e.g., first full paragraph on page 20).
Regarding claims 16-24¸Li discloses a child carrier mount (30) and the driving component (51) is movably disposed on the mount and located beneath the carrier (see Fig. 2 showing the mount 30 located beneath the child carrier).  A hollow guiding portion (see hollow section in Fig. 8) of the mount supports the driving component (51) with the bottom end of the driving component extending out of the hollow portion.  A slanted releasing component (455, 45’) receives the releasing force from and operating component (453) to drive the locking component (43).
Regarding claim 25, Li discloses a positioning mechanism (52’ see Fig. 15) for restraining or allowing the pivotal moment of the child carrier.
Regarding claims 33-34, 40-42, and 44, Li discloses that the frame includes a first fixing component (42) front support (12), a second fixing component (41) on the handle support (11) and a rear support (13) wherein the joint/locking component (40, 43) is disposed between the handle and front support; wherein a first end of the locking component (43) is disposed on the first fixing component, a second end is within the second fixing component (see e.g.,. Figs. 8-9 showing the locking component 43 biased by a spring 44 to slidingly lock/unlock the joint within the fixing components 41, 42).
Regarding claim 35-36, Li discloses a driving inclined surface (511) on the end of the driving component (51) which cooperate with an inclined portion (451) on the end of the locking component (via the locking component’s linking element 45).

Allowable Subject Matter
Claims 32, 37-39, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618